FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/25/2015                                                     COANo. 12-14-00335-CR
CARR, DONNIE DALE             Tr. Ct. No. 007-0863-14                           PD-0930-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *